11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                         JUDGMENT


State Farm Mutual Automobile                             * From the 358th District
Insurance Company,                                         Court of Ector County,
                                                           Trial Court No. D-115,069.

Vs. No. 11-11-00082-CV                                   * March 14, 2013

Bobby Bowen,                                             * Opinion by McCall, J.
                                                           Panel consists of: Wright, C.J.,
                                                           McCall, J., and Willson, J.


    This court has inspected the record in this cause and concludes that there is error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial
court is reversed; and judgment is rendered that Bobby Bowen take nothing from State Farm
Mutual Automobile Insurance Company. The costs incurred by reason of this appeal are taxed
against Bobby Bowen.